Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation of the word stationary in the claims, the word has no definition in the specification therefore it lacks criticality.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bird spikes and electric-shock based deterrent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 1 objected to because of the following informalities:  the third line of the claim is grammatically incorrect it should read "and a stationary avian pest deterrent".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6,7 & 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6; The claim recites the limitation “wherein the avian pest deterrent in a physical deterrent” this limitation is indefinite. The examiner recognizes that this may be a typographical/grammatical error and will interpret the claim as follows:
6. The avian pest deterrent device of claim 1, wherein the avian pest deterrent is a physical deterrent.
Claim 7 
For claim 10; The claim recites the limitation “wherein the chemical avian pest deterrent is selected from the group consisting of: methyl anthranilate and methyl 2-aminobenzoate” the two chemicals listed are the same compounds, thus they cannot be alternatives, therefore rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 6 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by EKERMANS (WO 2007033386 A1).
For claim 1; EKERMANS teaches an avian pest deterrent device, comprising: 
an ultraviolet component (page 3; lines 3-5 and pages 7-8; lines 15-1); and 
a stationary avian pest deterrent (figs. 1-3 (10)).
For claim 2; EKERMANS teaches all limitations as stated above.
EKERMANS further discloses an avian pest deterrent wherein the ultraviolet component is an ultraviolet light reflecting material (page 3; lines 3-5 and (34)).
For claim 3; EKERMANS teaches all limitations as stated above.
EKERMANS further discloses an avian pest deterrent wherein the ultraviolet component is an ultraviolet light absorbing material (page 6; lines 9-16 and (42)).
For claim 4; EKERMANS teaches all limitations as stated above.
EKERMANS further discloses an avian pest deterrent wherein the ultraviolet component is an ultraviolet light emitting material (pages 7-8; lines 15-1).
For claim 6; EKERMANS teaches all limitations as stated above.
EKERMANS further discloses an avian pest deterrent wherein the avian pest deterrent is a physical deterrent (fig. 1-3 (10)).
Claims 1, 4-5, & 11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Halbert (WO 2017011268 A1).
For claim 1; Halbert teaches an avian pest deterrent device, comprising: 
an ultraviolet component (paragraph [0142]); and 
a stationary avian pest deterrent (paragraph [0143]).
For claim 4; Halbert teaches all limitations as stated above.
Halbert further teaches an avian pest deterrent wherein the ultraviolet component is an ultraviolet light emitting material (paragraph [0142]).
For claim 5; Halbert teaches all limitations as stated above.
Halbert further teaches an avian pest deterrent wherein the ultraviolet light emitting material comprises electronic circuitry and an ultraviolet light emitting diode (paragraph [0142]).
For claim 11; Halbert teaches all limitations as stated above.
Halbert further teaches an avian pest deterrent further comprising an adhesive (paragraph [0007]).
Claims 1, 6-8, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donoho (US 20150335007 A1).
For claim 1; Donoho teaches an avian pest deterrent device, comprising: 
an ultraviolet component (paragraphs [0013] & [0046] and claim 9); and 
a stationary avian pest deterrent (fig. 4 (414) & paragraph [0052] or paragraph [0029] & fig. 1A, 2-3 & 5).
For claim 6; Donoho teaches all limitations as stated above.
Donoho further teaches an avian deterrent wherein the avian pest deterrent in a physical deterrent (fig. 4 (414) & paragraph [0052]).
For claim 7; Donoho teaches all limitations as stated above.
Donoho further teaches an avian pest deterrent wherein the physical deterrent is a bird spike (fig. 4 (414) & paragraph [0052]).
For claim 8; Donoho teaches all limitations as stated above.
Donoho further teaches an avian deterrent wherein the avian pest deterrent is an electric shock-based deterrent (fig. 1A, 2-3, & 5 & paragraph [0029]).
For claim 11; Donoho teaches all limitations as stated above.
Donoho further teaches an avian pest deterrent further comprising an adhesive (paragraphs [0036]-[0043]).
Claims 1 & 9-10 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by WERNER (WO 2016007179 A1).
For claim 1; WERNER teaches an avian pest deterrent device, comprising: 
an ultraviolet component (abstract, paragraph [0024], & example 2); and 
a stationary avian pest deterrent (example 2).
For claim 9; WERNER teaches all limitations as stated above.
WERNER further teaches an avian deterrent device of wherein the avian pest deterrent is a chemical deterrent (example 2).
For claim 10; WERNER teaches all limitations as stated above.
WERNER further teaches an avian pest deterrent wherein the chemical avian pest deterrent is selected from the group consisting of: methyl anthranilate and methyl 2-aminobenzoate (example 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642